OFFICIAL NOTICE FROM COURT OF CRIMINAL APf>E
                    P.Ql,BPXJ.23i98, CAPITOL SXATJtONrAUSTiyr.;

            OFFICIAL BUSINESS --
            STATE @FTEH**?ECS8&
            PEMALTY FOR
                                                                  02 1R
 12/15/2014 PRIVATE USE                                           0002003152      DEC22 2014

 LOPEZ, DAVID REY               tryCt.ct^oJ'^9&^                  MAILED FROM Zly^f^Qjr.1? g3*>|L04
 On this day, the application forr 11 07 Writ of Habeas Corpus has been received
 and presented to the Court.                 *»>.
                                          "c^":t                             Abel Acosta, Clerk

                               DAVID REY LOPEZ




riEBHSB 77002